UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06240 Nuveen Select Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Quality Municipal Fund, Inc. (NQS) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.1% (0.7% of Total Investments) $ 5,155 Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, 5/12 at 100.00 BBB $ 4,913,901 MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) Alaska – 2.3% (1.5% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 6/15 at 100.00 AA+ 12/01/30 – NPFG Insured Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/14 at 100.00 AA+ 12/01/26 – FGIC Insured (UB) Kenai Peninsula Borough, Alaska, Revenue Bonds, Central Kenai Peninsula Hospital Service Area, 8/13 at 100.00 A1 Series 2003, 5.000%, 8/01/23 – FGIC Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 4.625%, 6/01/23 Total Alaska Arizona – 3.3% (2.1% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/33 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 BBB– Company, Series 2010A, 5.250%, 10/01/40 Salt River Project Agricultural Improvement and Power District, Arizona, Electric System 12/13 at 100.00 Aa2 Revenue Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale 9/13 at 100.00 A– Healthcare, Series 2008A, 5.250%, 9/01/30 Total Arizona Arkansas – 1.0% (0.6% of Total Investments) Little Rock, Arkansas, Hotel and Restaurant Gross Receipts Tax Refunding Bonds, Series 1993, No Opt. Call A2 7.375%, 8/01/15 California – 8.7% (5.6% of Total Investments) Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/31 – FGIC Insured No Opt. Call A– 0.000%, 8/01/33 – FGIC Insured No Opt. Call A– California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 California Pollution Control Financing Authority, Remarketed Revenue Bonds, Pacific Gas and 4/11 at 102.00 A3 Electric Company, Series 1996A, 5.350%, 12/01/16 – NPFG Insured (Alternative Minimum Tax) California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Coachella Valley Unified School District, Riverside County, California, General Obligation No Opt. Call A1 Bonds, Series 2005A, 0.000%, 8/01/30 – FGIC Insured Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/30 – FGIC Insured 2/15 at 45.69 Aa3 0.000%, 2/01/35 – FGIC Insured 2/15 at 34.85 Aa3 Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/24 – FGIC Insured 8/13 at 58.68 Aa1 0.000%, 8/01/27 – FGIC Insured 8/13 at 49.98 Aa1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Revenue Bonds, Tender Option Bonds Trust 2040, 10.335%, 6/01/45 – FGIC Insured (IF) Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 8/16 at 102.00 AA+ 2008B, 5.125%, 8/01/37 – AGC Insured Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2001B, 0.000%, 8/01/31 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Peralta Community College District, Alameda County, California, General Obligation Bonds, 8/17 at 100.00 AA+ Election of 2006, Series 2007B, 5.000%, 8/01/37 – AGM Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call A+ Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured Riverside County Asset Leasing Corporation, California, Leasehold Revenue Bonds, Riverside No Opt. Call A1 County Hospital Project, Series 1997, 0.000%, 6/01/25 – NPFG Insured San Diego Community College District, California, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA+ 5.000%, 5/01/25 – AGM Insured Santa Monica Community College District, Los Angeles County, California, General Obligation 8/15 at 58.09 Aa1 Bonds, Series 2005C, 0.000%, 8/01/26 – NPFG Insured Santee School District, County, California, General Obligation Bonds, Capital Appreciation, No Opt. Call AA+ Election 2006, Series 2008D, 0.000%, 8/01/33 – AGC Insured Yuba Community College District, California, General Obligation Bonds, Series 2007B, 0.000%, 8/17 at 45.45 Aa2 8/01/33 – AMBAC Insured Total California Colorado – 11.0% (7.1% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 AA Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health System, Series 9/18 at 102.00 AA+ 2005C, 5.250%, 3/01/40 – AGM Insured Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2000A, 5/11 at 100.00 A+ 5.625%, 11/15/23 – AMBAC Insured (Alternative Minimum Tax) Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2001A, 11/11 at 100.00 A+ 5.500%, 11/15/16 – FGIC Insured (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 11/16 at 100.00 BBB– Hotel, Series 2006, 4.625%, 12/01/30 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/23 – NPFG Insured No Opt. Call Baa1 0.000%, 9/01/25 – NPFG Insured No Opt. Call Baa1 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/34 – 9/20 at 45.40 Baa1 NPFG Insured Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 12/17 at 100.00 N/R 5.350%, 12/01/37 – RAAI Insured Northwest Parkway Public Highway Authority, Colorado, Senior Lien Revenue Bonds, Series 2001B, 6/11 at 40.52 AA+ (4) 0.000%, 6/15/26 (Pre-refunded 6/15/11) – AGM Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/34 Total Colorado District of Columbia – 3.0% (1.9% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001: 6.250%, 5/15/24 5/11 at 101.00 BBB 6.500%, 5/15/33 No Opt. Call BBB District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/19 – NPFG Insured No Opt. Call Aa2 Total District of Columbia Florida – 2.8% (1.8% of Total Investments) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 5.000%, 10/01/28 Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 Baa1 Series 2007, 5.000%, 7/01/40 – NPFG Insured South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of No Opt. Call AA South Florida, Tender Option Bond Trust 11151, 17.414%, 2/15/15 (IF) Total Florida Georgia – 0.8% (0.5% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2000B, 5.625%, 1/01/30 – FGIC Insured 7/11 at 100.50 A+ (Alternative Minimum Tax) Illinois – 22.1% (14.2% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/25 – FGIC Insured No Opt. Call Aa2 0.000%, 12/01/31 – FGIC Insured No Opt. Call Aa2 Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International 7/11 at 101.00 A2 Airport, Series 2001A, 5.375%, 1/01/32 – AMBAC Insured (Alternative Minimum Tax) Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International Airport, Series 2001C: 5.100%, 1/01/26 – AMBAC Insured (Alternative Minimum Tax) 7/11 at 101.00 A2 5.250%, 1/01/32 – AMBAC Insured (Alternative Minimum Tax) 7/11 at 101.00 A2 Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding 7/13 at 100.00 Aa1 Series 2003A, 5.000%, 7/01/33 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 8/18 at 100.00 AA+ 5.250%, 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A+ 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB Centers, Series 2008A, 5.500%, 8/15/30 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.750%, 5/15/22 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Bonds, Midwest Care Center I Inc., Series 2001, 2/11 at 102.00 Aaa 5.950%, 2/20/36 Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 2/11 at 100.00 BBB 5.250%, 8/01/17 – AMBAC Insured Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General 1/15 at 74.44 Aa3 Obligation Bonds, Series 2005B, 0.000%, 1/01/21 – AGM Insured McHenry County Community Unit School District 200, Woodstock, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006B, 0.000%, 1/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AAA 5.000%, 12/15/28 – NPFG Insured 6/12 at 101.00 AAA 0.000%, 12/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/41 – NPFG Insured No Opt. Call AAA University of Illinois, Auxiliary Facilities Systems Revenue Bonds, Series 2006, 5.000%, 4/16 at 100.00 Aa2 4/01/27 – NPFG Insured Valley View Public Schools, Community Unit School District 365U of Will County, Illinois, No Opt. Call AA General Obligation Bonds, Series 2005, 0.000%, 11/01/25 – NPFG Insured Total Illinois Indiana – 2.3% (1.5% of Total Investments) Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.250%, 8/01/36 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Marion County Convention and Recreational Facilities Authority, Indiana, Excise Taxes Lease 6/11 at 100.00 Baa1 Rental Revenue Subordinate Bonds, Series 1997A, 5.000%, 6/01/22 – NPFG Insured Total Indiana Iowa – 0.5% (0.3% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.625%, 6/01/46 Kansas – 1.7% (1.1% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/14 at 100.00 AAA 3/01/23 (UB) Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 Baa3 Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Total Kansas Kentucky – 0.2% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured Louisiana – 1.2% (0.8% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.375%, 5/15/43 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 A Series 2001B, 5.500%, 5/15/30 Total Louisiana Massachusetts – 1.6% (1.0% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A Lien Series 2010B, 5.000%, 1/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A3 Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Total Massachusetts Michigan – 7.9% (5.1% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2003A, 5.250%, 4/01/19 – SYNCORA 4/13 at 100.00 BB GTY Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 1998A, 5.250%, 7/17 at 100.00 A1 7/01/21 – NPFG Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/29 – AMBAC Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/21 – 10/16 at 79.00 Aa3 FGIC Insured Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 9/11 at 100.00 A Bonds, Fixed Rate Conversion, Detroit Edison Company, Series 1999C, 5.650%, 9/01/29 – SYNCORA GTY Insured (Alternative Minimum Tax) Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, 12/12 at 100.00 BBB+ Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 11/11 at 100.00 A1 Hospital, Series 2001M, 5.250%, 11/15/35 – NPFG Insured Total Michigan Mississippi – 0.6% (0.4% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 0.7% (0.5% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/13 at 100.00 AA+ Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series No Opt. Call AA– 2004B-1, 0.000%, 4/15/28 – AMBAC Insured Total Missouri Nebraska – 1.3% (0.8% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 2/17 at 100.00 Aa3 5.000%, 2/01/35 – AMBAC Insured Nevada – 3.1% (2.0% of Total Investments) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/12 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.625%, 1/01/32 – AMBAC Insured (5) Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.398%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) Truckee Meadows Water Authority, Nevada, Water Revenue Bonds, Series 2001A, 5.250%, 7/01/34 7/11 at 100.00 AAA (Pre-refunded 7/01/11) – AGM Insured Total Nevada New Hampshire – 1.1% (0.7% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 BBB+ Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 7.7% (4.9% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 39.39 BBB– Care System, Series 2006A, 0.000%, 7/01/35 New Jersey Housing and Mortgage Finance Agency, Home Buyer Program Revenue Bonds, Series 4/11 at 100.00 Aaa 2000CC, 5.850%, 10/01/25 – NPFG Insured (Alternative Minimum Tax) New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 5/11 at 100.00 A+ 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call AA+ 0.000%, 12/15/33 – AGM Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New Mexico – 3.3% (2.1% of Total Investments) New Mexico Hospital Equipment Loan Council, Hospital Revenue Bonds, Presbyterian Healthcare Services, Series 2001A: 5.500%, 8/01/25 (Pre-refunded 8/01/11) 8/11 at 101.00 AA– (4) 5.500%, 8/01/30 (Pre-refunded 8/01/11) 8/11 at 101.00 AA– (4) Total New Mexico New York – 3.8% (2.4% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar 7/17 at 100.00 AA College, Series 2007, 5.000%, 7/01/46 Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.125%, 1/01/29 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 79, 5.300%, 3/11 at 100.00 Aa1 4/01/29 (Alternative Minimum Tax) Total New York North Carolina – 2.3% (1.5% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/47 North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 7/11 at 100.00 Baa1 1993B, 5.500%, 1/01/17 – FGIC Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AA+ 5.750%, 1/01/39 – AGC Insured Total North Carolina Ohio – 4.9% (3.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 Baa3 5.125%, 6/01/24 6/17 at 100.00 Baa3 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health 1/17 at 100.00 A System Inc., Tender Option Bond Trust 2812-1, 12.484%, 1/15/46 – AMBAC Insured (IF) Total Ohio Oklahoma – 0.9% (0.6% of Total Investments) Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– Center, Series 2008B, 5.250%, 8/15/38 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.000%, 2/15/24 Total Oklahoma Pennsylvania – 3.0% (1.9% of Total Investments) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – 12/18 at 100.00 AA+ AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA+ 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 3.4% (2.2% of Total Investments) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/17 at 100.00 AA Bonds, Series 2002D, 0.000%, 7/01/31 – AMBAC Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/17 at 100.00 AAA Bonds, Series 2002D, 0.000%, 7/01/31 (Pre-refunded 7/01/17) – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/54 – AMBAC Insured Total Puerto Rico Rhode Island – 1.7% (1.1% of Total Investments) Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177: 9.504%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ 9.604%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island South Carolina – 7.4% (4.8% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2002: 6.000%, 12/01/21 (Pre-refunded 12/01/12) (6) 12/12 at 101.00 AA (4) 6.000%, 12/01/21 (Pre-refunded 12/01/12) 12/12 at 101.00 Aaa Greenwood County, South Carolina, Hospital Revenue Bonds, Self Memorial Hospital, Series 2001, 10/11 at 100.00 A+ 5.500%, 10/01/31 Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 A+ (4) Improvement Bonds, Series 2003, 5.750%, 11/01/28 (Pre-refunded 11/01/13) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 Baa1 Series 2004A, 5.250%, 2/15/22 – NPFG Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call A– 0.000%, 1/01/30 – AMBAC Insured South Carolina Housing Finance and Development Authority, Mortgage Revenue Bonds, Series 6/11 at 100.00 Aa1 2000A-2, 6.000%, 7/01/20 – AGM Insured (Alternative Minimum Tax) Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina South Dakota – 1.7% (1.1% of Total Investments) Sioux Falls, South Dakota, Industrial Revenue Refunding Bonds, Great Plains Hotel Corporation, 10/14 at 100.00 AAA Series 1989, 8.500%, 11/01/16 (Pre-refunded 10/15/14) (Alternative Minimum Tax) South Dakota Education Loans Inc., Revenue Bonds, Subordinate Series 1998-1K, 5.600%, 6/01/20 6/11 at 100.00 B3 (Alternative Minimum Tax) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, 11/14 at 100.00 AA– Series 2004A, 5.500%, 11/01/31 Total South Dakota Tennessee – 5.6% (3.6% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, 7/20 at 100.00 BBB+ Mountain States Health Alliance, Refunding Series 2010A, 6.000%, 7/01/38 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.500%, 4/15/31 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 1/13 at 80.49 AA+ Refunding Bonds, Covenant Health, Series 2002A, 0.000%, 1/01/17 – AGM Insured Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Total Tennessee Texas – 18.9% (12.1% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Ca Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman 4/20 at 100.00 Baa2 Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/35 – FGIC Insured Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Series 2001, 5.000%, 12/11 at 100.00 AA+ (4) 12/01/31 (Pre-refunded 12/01/11) – AMBAC Insured Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 8/16 at 54.64 Aaa 0.000%, 8/15/28 Gulf Coast Waste Disposal Authority, Texas, Waste Disposal Revenue Bonds, Valero Energy 4/11 at 101.00 BBB Corporation, Series 2001, 6.650%, 4/01/32 (Alternative Minimum Tax) Harris County, Texas, Toll Road Senior Lien Revenue Refunding Bonds, Series 2004A, 5.000%, 8/14 at 100.00 AA– 8/15/27 – FGIC Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, No Opt. Call Baa1 0.000%, 11/15/31 – NPFG Insured Houston Community College System, Texas, Limited Tax General Obligation Bonds, Series 2003, 2/13 at 100.00 AA+ 5.000%, 2/15/26 – AMBAC Insured (UB) Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2005, 5.000%, 11/15 at 100.00 AA+ 11/15/35 – AGM Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call AA+ Project, Series 2001B, 0.000%, 9/01/26 – AMBAC Insured Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston No Opt. Call A3 Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) Midland Independent School District, Midland County, Texas, General Obligation Bonds, School 2/17 at 100.00 AAA Building Series 2007, 5.000%, 2/15/32 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation 1/25 at 100.00 A2 Series 2008I, 0.000%, 1/01/43 Panhandle Regional Housing Finance Corporation, Texas, GNMA Mortgage-Backed Securities Program 5/11 at 100.00 N/R Single Family Mortgage Revenue Bonds, Series 1991A, 7.500%, 5/01/24 (Alternative Minimum Tax) Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/19 Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, 10/12 at 100.00 Baa2 Series 2002A, 6.000%, 10/01/21 Spring Independent School District, Harris County, Texas, Unlimited Tax Schoolhouse Bonds, 8/11 at 100.00 AAA Series 2001, 5.000%, 8/15/26 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 11/17 at 100.00 AA– Texas Health Resources Tender Option Bond Trust 1197, 9.125%, 5/15/39 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Texas State, General Obligation Bonds, Water Financial Assistance, Tender Option Bond Trust No Opt. Call Aaa 3479, 13.034%, 2/01/17 (IF) White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/36 8/15 at 33.75 AAA 0.000%, 8/15/41 8/15 at 25.73 AAA 0.000%, 8/15/45 8/15 at 20.76 AAA Winter Garden Housing Finance Corporation, Texas, GNMA/FNMA Mortgage-Backed Securities 4/11 at 100.00 AA+ Program Single Family Mortgage Revenue Bonds, Series 1994, 6.950%, 10/01/27 (Alternative Minimum Tax) Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 8/15 at 57.10 AAA 2005, 0.000%, 8/15/26 Total Texas Utah – 0.8% (0.5% of Total Investments) Utah Associated Municipal Power Systems, Revenue Bonds, Payson Power Project, Series 2003A, 4/13 at 100.00 AA+ 5.000%, 4/01/24 – AGM Insured (UB) Vermont – 2.0% (1.3% of Total Investments) Vermont Educational and Health Buildings Financing Agency, Revenue Bonds, Fletcher Allen Health Care Inc., Series 2000A: 6.125%, 12/01/15 – AMBAC Insured 6/11 at 101.00 Baa1 6.250%, 12/01/16 – AMBAC Insured 6/11 at 101.00 Baa1 Vermont Housing Finance Agency, Single Family Housing Bonds, Series 2000-13A, 5.950%, 5/11 at 100.00 AA+ 11/01/25 – AGM Insured (Alternative Minimum Tax) Total Vermont Virginia – 1.2% (0.8% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/26 at 100.00 AA+ Series 2009C, 0.000%, 10/01/41 – AGC Insured Total Virginia Washington – 5.2% (3.3% of Total Investments) Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Bonds, 7/11 at 101.00 AA Series 2001A, 5.600%, 1/01/36 – NPFG Insured (Alternative Minimum Tax) (UB) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Series 2009, 5.500%, 6/01/39 Port of Seattle, Washington, Special Facility Revenue Bonds, Terminal 18, Series 1999B, 3/11 at 100.00 Baa1 6.000%, 9/01/20 – NPFG Insured (Alternative Minimum Tax) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 1.1% (0.7% of Total Investments) Mason County, West Virginia, Pollution Control Revenue Bonds, Appalachian Power Company, 10/11 at 100.00 BBB Series 2003L, 5.500%, 10/01/22 Wisconsin – 2.7% (1.7% of Total Investments) Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Madison, Wisconsin, Industrial Development Revenue Refunding Bonds, Madison Gas and Electric 4/12 at 100.00 AA– Company Projects, Series 2002A, 5.875%, 10/01/34 (Alternative Minimum Tax) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.125%, 8/15/33 Total Wisconsin $ 945,810 Total Investments (cost $732,481,761) – 155.9% Floating Rate Obligations – (4.2)% Other Assets Less Liabilities – 5.2% Auction Rate Preferred Shares, at Liquidation Value – (56.9)% (7) Net Assets Applicable to Common Shares – 100% $ 441,751,774 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
